TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 19, 2015



                                       NO. 03-11-00869-CV


             Elias J. De La Garza d/b/a Elias De La Garza Insurance, Appellant

                                                  v.

 Texas Department of Insurance and Commissioner of Insurance David Mattax, Appellees




        APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on November 28, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.